MEMORANDUM **
Mitchell D. McBride appeals from the 30-month sentence imposed following his guilty plea conviction for 51 counts of mail fraud, in violation of 18 U.S.C. § 1341. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
McBride contends that the district court abused its discretion by applying an enhancement for the amount of loss based on the facts contained in the Presentence Report. Because McBride challenged the legal basis for the enhancement in the district court, but never disputed the accuracy of the factual basis for the enhancement, we conclude that the district court properly determined that the government met its burden of proof to support the enhancement for amount of loss. See United States v. Charlesworth, 217 F.3d 1155, 1160-61 (9th Cir.2000).
McBride also contends that the district court abused its discretion applying an enhancement for vulnerable victims. We conclude that the record supports the district court’s finding that McBride targeted vulnerable victims. See United States v. Williams, 441 F.3d 716, 725-26 (9th Cir. 2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.